Order filed January 6, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00597-CR
                                   ____________

                      XAVIER DAVENPORT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1462345

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit No. 2
and Defense Exhibit No. 6A.

      The clerk of the 228th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit No. 2 and Defense Exhibit No. 6A, on or
before January 10, 2020. The Clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit No. 2 and Defense Exhibit No. 6A, to the clerk of the 228th District
Court.



                                                PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan